             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION



WHITESELL CORPORATION,                 *
                                       *


              Plaintiff,               *
                                        ★


        V.                             *              CV 103-050
                                       *


ELECTROLUX HOME PRODUCTS,              *
INC., HUSQVARNA, A.B., and             *
HUSQVARNA OUTDOOR PRODUCTS,            *
INC.,                                  *
                                       *


              Defendants.              *




                                 ORDER




        Presently    before     the    Court     is   Plaintiff     Whitesell

Corporation's motion for reconsideration of an Order denying

its prior motion for reconsideration.

        On May 17, 2016, the Court determined, in an exercise of

sound    discretion,     that    Plaintiff's      claim     for   prejudgment

interest under O.C.G.A. § 13-6-13 would not be allowed because

1) it was untimely (injected into the case IH years after the

First Amended Complaint was filed in the case); and 2) it was

futile. (See Order of May 17, 2016, Doc. No. 818.)

        On   February   22,    2017,   Plaintiff      filed   a   motion    for

reconsideration of this ruling.             Noting that the motion itself

was "rather      late" (filed     over      9   months   after    the   Court's

ruling), the        Court denied the        motion    for   reconsideration
because Plaintiff's arguments did nothing to rebut the Court's

conclusion that the claim      was injected too late into the

litigation.    (See Order of May 15, 2017.)       The Court also

rejected Plaintiff's attempt to show that a clear error or

manifest injustice has occurred.       (Id.)

       Plaintiff filed its present motion for reconsideration on

December 17, 2018, claiming that a case out of the Northern

District of Georgia "represents an intervening clarification

of existing law."    (Pl.'s Mot. for Reconsideration, Doc. No.

1117, at 4 (citing Caradiam USA LLC v. PruittHealth. Inc..

2018 WL 1959498 (N.D. Ga. Apr. 25, 2018)).)       The matter has

been   briefed,   and the   Court   has carefully considered   the

issues raised.


       Plaintiff's present motion for reconsideration does not

move the needle at all on the prejudgment interest issue in

this case.    First, Plaintiff waited almost 8 months after its

consequential case was decided to even file its latest motion

for reconsideration.    Second, a Northern District of Georgia

case is not binding upon this Court.     Third, the Caradiam case

does not show that this Court clearly erred in its prior

rulings on the matter.        It does nothing to undermine or

invalidate the Court's exercise of discretion in determining

the claim to be untimely.      And it does nothing to refute the

Court's finding that Plaintiff's unliquidated contract claims
cannot support a claim for prejudgment interest under the

circumstances of this case.


      In short, the grounds raised by Plaintiff in its latest

motion for reconsideration do not warrant the "extraordinary

remedy" of reconsideration.         See Williams v. Cruise Ships

Catering & Serv. Int^l, N.V., 320 F. Supp. 2d 1347, 1358 (S.D.

Fla. 2004) ("[R]econsideration of a previous order is                   ^an

extraordinary remedy, to be employed sparingly.'" (citation

omitted)); Armbuster v. Rosenbloom, 2016 WL 1441467, at *1

(S.D. Ga. Apr. 11, 2016) ("[A] motion for reconsideration is

not   an   appeal, and thus it is improper on            a   motion   for

reconsideration to ^ask the Court to rethink what [the Court]

ha[s] already thought through - rightly or wrongly.'" (quoted

source and       citations omitted)).      Accordingly, Plaintiff's

motion     for   reconsideration   of   its   ruling   to    disallow    a

prejudgment interest claim in this case (doc. no. 1117) is

DENIED.     Each party shall bear their own costs.

      ORDER ENTERED     at   Augusta,    Georgia, this                  of

April, 2019.




                                        j. raMal hall, chief judge
                                        UNITED/ STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA
